644 F.2d 540
Robert H. GRAY, Jr., Plaintiff-Appellant,v.CHEVRON OIL COMPANY, Defendant-Appellee.
No. 78-2226

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
May 8, 1981.
Christopher J. Roy, T. Gerald Henderson, James J. Brady, Alexandria, La., for plaintiff-appellant.
McLoughlin, Barranger, Provosty & Melancon, Lloyd C. Melancon, New Orleans, La., for Chevron Oil Co.
Before BROWN, TJOFLAT and FRANK M. JOHNSON, Jr., Circuit Judges.
PER CURIAM:


1
Upon remand directed by us, Gray v. Chevron Oil Company, 631 F.2d 1263 (5th Cir. 1980), the District Court reconsidered the case in the light of Blanchard v. Engine and Gas Compressor Services, Inc., 613 F.2d 65 (5th Cir. 1980), and correctly granted summary judgment to Chevron Oil Company holding it to have been a Louisiana statutory employer.  AFFIRMED.